Citation Nr: 0206378	
Decision Date: 06/14/02    Archive Date: 06/20/02

DOCKET NO.  96-14 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
skin disorder.

(The issue of entitlement to a permanent and total rating for 
pension purposes will be the subject of a later decision.)


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active duty from November 1965 to November 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico, that denied 
entitlement to service connection for a skin disorder due to 
exposure to Agent Orange and a February 1997 rating decision 
that denied entitlement to a permanent and total rating for 
pension purposes.  In February 1998, the veteran was afforded 
a hearing before the undersigned Board member.

Regarding the veteran's claim for service connection for a 
skin condition as due to exposure to Agent Orange, the Board 
observes that, in an unappealed October 1984 decision, the RO 
denied service connection for a skin condition and noted that 
there was no evidence that any currently diagnosed tinea 
pedis was related to treatment for tinea cruris in service.  
This determination is final and may not be reopened without 
evidence deemed to be new and material.  See 38 C.F.R. § 
3.156(a) (2001).  The current appeal comes before the Board 
from an RO rating decision of May 1995 that denied the claim 
of entitlement to service connection for a skin condition as 
due to exposure to Agent Orange.

The Board notes that a new etiological theory of entitlement 
does not amount to a new claim.  Ashford v. Brown, 10 Vet. 
App. 120 (1997).  The Board points out in this regard that, 
while it is not made clear in the record, it appears that the 
RO reopened the veteran's claim and denied it on the merits 
in its May 1995 rating action.  However, before the Board may 
reopen a previously denied claim, it must conduct an 
independent review of the evidence to determine whether new 
and material evidence has been submitted sufficient to reopen 
a prior final decision.  See Barnett v. Brown, 8 Vet. App. 1 
(1995); 83 F.3d 1380 (Fed.Cir. 1996).  Furthermore, if the 
Board finds that new and material evidence has not been 
submitted, it is unlawful for the Board to reopen the claim.  
See McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  
Consequently, the first issue that must be addressed by the 
Board is whether the previously denied claim can be reopened.  
38 U.S.C.A. § 5108 (West 1991).

The Board is undertaking additional development on the matter 
of entitlement to a permanent and total rating for pension 
purposes, pursuant to authority granted by 67 Fed. Reg. 
3,009, 3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. 
§ 19.9(a)(2)).  When it is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 3003) (to be 
codified at 38 C.F.R. § 20.903.)  After giving the notice and 
reviewing the appellant's response to the notice, the Board 
will prepare a separate decision addressing that issue.


FINDINGS OF FACT

1. An unappealed October 1984 RO decision denied service 
connection for a skin condition.

2. The evidence added to the record since the October 1984 RO 
decision that denied service connection for a skin 
condition is either cumulative or redundant or does not 
bear directly and substantially upon the specific matters 
under consideration and is so insignificant as to not 
warrant reconsideration of the merits of the claim on 
appeal.




CONCLUSION OF LAW

The October 1984 rating decision that denied service 
connection for a skin condition is final; new and material 
evidence has not been submitted to reopen the claim of 
entitlement to service connection for a skin condition.  
38 U.S.C.A. §§ 5108, 7105 (West 1991); Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100-5103A, 
5106-7 (West Supp. 2001)); 38 C.F.R. §§ 3.156(a), 3.303 
(2001); 66 Fed. Reg. 45,630-632 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The RO, in a decision dated October 1984, denied service 
connection for a skin condition.  The RO found at the time 
that there was no evidence that the veteran's currently 
diagnosed tinea pedis was related to treatment for tinea 
cruris in service.  The veteran was duly notified of the RO's 
action but did not appeal and the decision became final, 
based on the evidence then of record.  38 U.S.C.A. §7105. 

The evidence of record before the RO at the time of the 
October 1984 rating decision that denied entitlement to 
service connection for a skin condition included the 
veteran's service medical records.  When he was examined for 
pre-induction into service in June 1965, a small chin scar 
was noted on the examination report but the veteran's skin 
was, otherwise, described as normal.  According to a 
September 1967 clinical entry, the veteran was seen for 
complaints of a rash diagnosed as tinea cruris.  On a report 
of medical history completed in November 1967, prior to 
separation, the veteran checked no to having skin diseases 
and his skin was described as normal on the examination 
report.
 
The RO also considered post service VA medical records dated 
in May 1984 that reflect a diagnosis of tinea pedis.

The October 1984 rating decision was final based upon the 
evidence then of record.  However, the claim will be reopened 
if new and material evidence is submitted.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).  If the Board determines that 
the evidence is new and material, the case is reopened and 
evaluated in light of all the evidence, both new and old.  
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  In making 
this determination, the Board must look at all of the 
evidence submitted since the time that the claim was finally 
disallowed on any basis, not only since the time that the 
claim was last disallowed on the merits.  In the present 
case, this means that the Board must look at all the evidence 
submitted since the October 1984 decision that was the final 
adjudication that disallowed the veteran's claim.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration 
which is neither cumulative nor redundant and which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a). See 
Hodge v. West, 155 F.3d. 1356 (Fed. Cir. 1998).  Evidence 
that is solely cumulative or repetitious in character will 
not serve as a basis for reopening of a previous decision.  
Moreover, Hodge stressed that under the regulation new 
evidence could be material if that evidence provided "a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it will not 
eventually convince the Board to alter its rating decision."  
Hodge at 1363.

A veteran is entitled to disability compensation for 
disability resulting from personal injury or disease incurred 
in or aggravated by service.  38 U.S.C.A. § 1110 (West 1991).  
"A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service. " Watson v. Brown, 4 Vet. App. 
309, 314 (1993).

The Board notes that recently enacted legislation, the 
Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. 
§§ 5100-5103A, 5106-7 (West Supp. 2001)), contains extensive 
provisions modifying procedures for the adjudication of all 
pending claims.  See generally Holliday v. Principi, 14 Vet. 
App. 280 (2001); Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
The new statute revises the former section 5107(a) of title 
38, United States Code, to eliminate the requirement that a 
claimant come forward first with evidence to well ground a 
claim before the Secretary of Veterans Affairs is obligated 
to assist the claimant in developing the facts pertinent to 
the claim.  Of significance in the present matter, is 
language in the new statute that provides:

RULE WITH RESPECT TO DISALLOWED CLAIMS. -- Nothing in this 
section shall be construed to require the Secretary to reopen 
a claim that has been disallowed except when new and material 
evidence is presented or secured, as described in section 
5108 of this title.

Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (West 
Supp. 2001) (codified as amended at 38 U.S.C.A. § 5103A(f)).  
Clearly, therefore, to whatever extent the new legislation 
has changed the approach to developing evidence in claims, it 
has not modified the longstanding requirement that a 
previously denied claim may not be reopened and readjudicated 
unless, and until, there has been a finding that new and 
material evidence has been submitted.  The changes to 
38 C.F.R. § 3.156(a) that define new and material evidence 
are effective prospectively for claims filed on or after 
August 29, 2001.  See 66 Fed. Reg. 45,620, 45,630 (August 29, 
2001) (to be codified at 38 C.F.R. § 3.156(a)).  Since the 
veteran's request to reopen his claim was filed in 1994, the 
regulations in effect prior to August 29, 2001 are for 
application.

Furthermore, the Board observes that the veteran has asserted 
that his skin condition is due to exposure to Agent Orange.  
Ordinarily, previously denied claims that are unappealed are 
considered to be final and may be reopened upon the 
submission of new and material evidence.  See 38 U.S.C.A. §§ 
5108, 7105; 38 C.F.R. §§ 3.156, 20.1103.  However, under a 
line of cases including Spencer v. Brown, 17 F.3d. 368, 371-2 
(1994), Routen v. West, 142 F.3d 1434, 1141-2 (Fed. Cir. 
1998), Boggs v. West, 11 Vet. App. 334, 342 (1998), and 
Anglin v. West, 11 Vet. App. 361, 368 (1998), a new VA 
regulation may create a new basis for entitlement or a new 
cause of action. 

Nevertheless, it is necessary that this case be adjudicated, 
initially, on the issue of whether new and material evidence 
is of record to reopen the previously denied claim for 
service connection for a skin condition.

An application to reopen the veteran's claim was received by 
the RO in August 1994 when the veteran said he had dermatitis 
due to service.  The evidence added to the record since the 
October 1984 rating action that declined to grant service 
connection for a skin condition includes VA and non-VA 
medical records and examination reports, dated from 1994 to 
2001, that reflect the veteran's complaints of, and treatment 
for, numerous medical disorders, including bronchial asthma, 
hypertension and a psychiatric disorder and the veteran's 
written statements.  The Board notes that, to the extent 
possible, all medical records and statements legibly written 
in Spanish, were translated and the translations associated 
with the claims folder.  Some medical records were deemed 
illegible for translation. 

A private medical statement, dated in July 1994, refers to 
the veteran as a Vietnam veteran who was exposed to Agent 
Orange.  It states he had lesions on the skin.  

A May 1995 VA general medical examination report indicates 
that the veteran said he received VA and non VA treatment for 
a tinea pedis infection that involved both feet over the web 
spaces of his toes for which he used topical medication.  It 
was noted that the infection healed in approximately six 
months.  The veteran claimed to have a recurrence of the 
infection afterwards but was presently asymptomatic.  He also 
complained of a skin condition in his back, over the upper 
anterior of the chest and over the lower abdomen.  He claimed 
to have developed pruriginous papular lesions in these areas 
particularly in the summer months, but never sought medical 
treatment for them.  It was noted that the lesions were not 
evident at present.  On examination of the veteran's skin, he 
was observed to have multiple residuals (that were) small 
round lesions, slightly hypopigmented over the low back, 
upper anterior chest and low abdomen.  Diagnoses included 
tinea pedis, by history.

According to a September 1996 statement from R.C., M.D., the 
veteran's disabilities included bronchial asthma, arthritis, 
schizophrenia, insomnia, abdominal chronic pain, and 
irritable bowel syndrome, high blood pressure and glucose 
intolerance.  The physician said the veteran was in active 
treatment, apparently for treatment of insomnia, since 1990.  
A skin disorder was not described.

According to a December 1996 VA general medical examination 
report, there were no abnormal findings regarding the 
veteran's skin.

In a May 1997 statement, Dr. R.C. said that post service, the 
veteran developed psychiatric disorders and bronchial asthma 
and was totally disabled.  A March 2000 statement from Dr. 
R.C. is essentially duplicative of that dated in May 1997 and 
to the effect that the veteran was treated for schizophrenia 
and bronchial asthma, totally disabled and practically 
confined to his home.

At his February 1998 Board hearing, the veteran's testimony 
did not address the issue of a skin disorder.

Also added to the record is a March 1998 VA general medical 
examination report that indicates examination of the 
veteran's skin reflected no scars.  A skin disorder was not 
diagnosed.

VA outpatient treatment records reflect treatment for tinea 
versicolor in October 1995, a mild rash, thought to be an 
allergic reaction, in June 1998 and tinea corporis on the 
right arm in July 1999.

The veteran has asserted that he has a skin disorder that is 
due to exposure to Agent Orange in service.  At the time of 
the October 1994 denial of service connection the RO 
considered service medical records reflecting one instance of 
treatment for tinea cruris and normal skin at service 
discharge and postservice evidence first showing a skin 
disorder, diagnosed as tinea pedis, in 1984, seventeen years 
after service.  The evidence received since that time shows 
treatment for tinea and other skin rashes only periodically 
since 1994, many more year after service.  These records 
provide no probative information concerning the onset of a 
skin disorder in service.  Moreover, these records do not 
relate any current chronic skin disease to service or to 
exposure to Agent Orange in service.  A July 1994 private 
medical statement noted that the veteran had been exposed to 
Agent Orange in service and that he now had lesions on his 
skin, but the statement did not indicate any diagnosis of the 
skin condition, nor did it contain any opinion linking the 
lesions to exposure to Agent Orange in service.  Therefore, 
the evidence received since the October 1984 rating decision 
does not bear directly and substantially on the matter of 
service connection for a skin disorder; it is of little 
significance in the issue at hand whether considered in 
conjunction with the evidence previously of record or by 
itself and need not be further considered.  The claim is not 
reopened.

The Board notes that while a new theory of entitlement does 
not amount to a new claim, when a provision of law or 
regulation establishes a new basis of entitlement, such as 
through liberalization of the requirements for the benefit, 
the claim is a separate and distinct claim.  See Ashford v. 
Brown, 10 Vet. App. 120 (1997), citing Spencer v. Brown, 4 
Vet. App. 283 (1993), aff'd, 17 F.3d 368 (Fed. Cir. 1994).  
See also Routen, Boggs, Anglin, supra.  In October 1984, 
Congress passed legislation, now found at 38 U.S.C.A. § 1116, 
creating presumptions of service connection for diseases 
associated with exposure to certain herbicide agents.  This 
legislation was not considered in the October 1984 decision 
of the RO.

For veterans who served in Vietnam between January 9, 1962, 
and May 7, 1975, the provisions of 38 U.S.C.A. § 1116 (West 
1991 & Supp. 2001) and 38 C.F.R. § 3.309(e) (2001) establish 
a presumption of service connection for certain listed 
diseases that become manifest to a compensable degree during 
a claimant's lifetime or within the time limits established 
in law for specific diseases.  The VA has issued final 
regulations implementing the decision of the Secretary that a 
positive association exists between exposure to herbicides 
and the subsequent development of chloracne, or other 
acneform disease consistent with chloracne, non-Hodgkin's 
lymphoma, soft tissue sarcoma, Hodgkin's disease, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, multiple myeloma and respiratory cancers.  
38 C.F.R. §§ 3.307, 3.309; 59 Fed. Reg. 5106, 07 (February 3, 
1994), 59 Fed. Reg. 29723, 24 (June 9, 1994); 61 Fed. Reg. 
57586, 89 (November 7, 1996).  Where a veteran was exposed to 
a herbicide during service and chloracne becomes manifest to 
a degree of 10 percent or more within one year after the last 
date on which the veteran was exposed to a herbicide agent 
during active military service, service connection may be 
presumed.  38 U.S.C.A. § 1116 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 3.307(6), 3.309(e) (2001).  The Secretary has also 
determined that there was no positive association between 
exposure to herbicides and any other condition for which he 
has not specifically determined a presumption of service 
connection is warranted.  See 59 Fed. Reg. 341-46 (January 4, 
1994).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, and 
has a disease listed at 38 C.F.R. § 3.309(e), shall be 
presumed to have been exposed during such service to a 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307(a)(6)(iii). 

In this case, the Board observes that the veteran has not 
submitted any medical evidence to demonstrate that he has 
chloracne.  The presumptive provisions, therefore, are not 
applicable to him, and there is no separate and distinct 
claim for service connection for a skin disorder.  There 
would be no legal entitlement to presumptive service 
connection for a skin condition due to exposure to Agent 
Orange in Vietnam.  See Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994), appeal dismissed, 56 F.3d 79 (Fed. Cir. 1995).  
As noted above, there is no competent medical evidence 
causally linking any current chronic skin disorder to service 
to reopen the previously denied claim or otherwise establish 
entitlement to service connection directly.  Combee v. Brown, 
34 F.3d 1039, 1042 (Fed. Cir. 1994).  

In sum, the evidence received since the October 1984 decision 
to deny service connection for a skin disorder consists of VA 
and private medical records and the veteran's statement 
asserting his contention that he developed a skin disorder, 
dermatitis, as a consequence of exposure to Agent Orange.  
Nevertheless, the veteran is not qualified as a lay person to 
furnish etiological opinions or medical diagnoses, as this 
requires medical expertise.  Grottveit v. Brown,  5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-49 (1992).

Consequently, the Board finds that the evidence received 
since the October 1984 rating decision regarding the claim 
for service connection for a skin disorder does not bear 
directly and substantially upon the specific matter under 
consideration and is so insignificant as to not warrant 
reconsideration of the merits of the claim on appeal.  As the 
evidence received since the October 1984 rating decision to 
deny service connection for a skin disorder is not new and 
material, it follows that the claim for service connection 
for a skin disorder is not reopened.


ORDER

New and material evidence having not been submitted, the 
application to reopen the claim of entitlement to service 
connection for a skin condition is denied.




		
	HOLLY E. MOEHMANN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

